               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION

                         No. 5:15-CR-177-1H
                          No. 5:17-CV-297-H

DERRICK LAMONT TAYLOR,             )
     Petitioner,                   )
                                   )
                                   )
     v.                                            ORDER
                                   )
                                   )
UNITED STATES OF AMERICA,          )
     Respondent.                   )


     This matter is before the court on petitioner’s motion to

vacate under 28 U.S.C. § 2255, [DE #56], and the government’s

motion to dismiss petitioner’s motion to vacate, [DE #62], to which

petitioner responded, [DE #65].        Petitioner also submitted two

letters, [DE #66 and DE #67], inquiring as to the status of his

§ 2255 motion and requesting “jail credit,” respectively.       This

matter is ripe for adjudication.

                             BACKGROUND

     On November 9, 2015, petitioner pled guilty, without a signed

Memorandum of Plea Agreement, to failure to register as a sex

offender, in violation of 18 U.S.C. § 2250 (Count One). Petitioner

was sentenced by this court to a total term of imprisonment of 21

months on February 11, 2016.   Petitioner appealed, and the Fourth
Circuit affirmed the district court by unpublished opinion on

November 14, 2016.     [DE #50].

     On June 12, 2017, petitioner filed the instant motion to

vacate pursuant to 28 U.S.C. § 2255, [DE #56], arguing (1) that

the district court erred in not finding it had discretion to order

the defendant’s sentence to be served concurrently to his state

court sentence; and (2) that the Fourth Circuit Court of Appeals

erroneously concluded the district court’s sentence conformed with

the reasonableness standard of Gall v. United States, 552 U.S. 38,

51 (2008).    [DE #56 at 4-5].

                           COURT’S DISCUSSION

     Both of petitioner’s claims have already been reviewed by the

Fourth Circuit Court of Appeals during his direct appeal.             As to

his first claim, the Fourth Circuit found no error, noting “the

record reveals that the district court understood its authority to

impose concurrent sentences.”       [DE #50 at 3]. 1

     As to petitioner’s second claim, that the district court

failed to set a start date for his federal sentence, the Fourth

Circuit also disposed of this argument on appeal.           [Id. (“Nor did

the court err by omitting a start date from the judgment.”)

(internal citations omitted)].           Finally,      to     the    extent

petitioner’s second claim attempts to have this court review an


1 To the extent petitioner in his footnote requests credit for “jail time”
already served, this argument is foreclosed by its prior review by the Fourth
Circuit. [DE #67].

                                     2
error allegedly committed by the Fourth Circuit Court of Appeals,

this court is without authority to review such a claim, and

therefore the claim is dismissed.

     The government’s motion to dismiss is therefore, GRANTED.

                               CONCLUSION

     For   the   foregoing   reasons,      the     government’s     motion   to

dismiss, [DE #62], is hereby GRANTED, and petitioner’s motion to

vacate, [DE #56], is hereby DISMISSED.           Petitioner’s letters have

been addressed herein.    The clerk is directed to close this case.

     A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right."                28

U.S.C. § 2253(c)(2).      A petitioner satisfies this standard by

demonstrating    that   reasonable       jurists     would   find    that    an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.   Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).      A reasonable jurist would not find

this court's dismissal of Petitioner's § 2255 Motion debatable.

Therefore, a Certificate of Appealability is DENIED.

     This 27th day of March 2020.

                             ___________________________________
                             Malcolm J. Howard
                             Senior United States District Judge
At Greenville, NC
#35

                                     3
